DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 04/26/2022, has been entered. Claims 1-4 are amended. Applicant’s amendments have obviated the prior rejections.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada (Reg. No. 75,161) on 05/16/2022.
The application has been amended as follows: 
	Claim 1, line 26, “compbination” is amended to: “com[[p]]bination”.

	-END OF AMENDMENT-

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to independent claim 1, the prior art fails to anticipate or reasonably render obvious the cumulative limitations of the claim with particular attention to at least the feature requiring a combination of the selected rail steel and wheel steel to satisfy the claimed conditions (see last three lines of claim).
Prior art reference to U.S. 3,726,724 is attached as pertinent prior art but does not meet the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        
ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738